Title: To Thomas Jefferson from Apollos Cooper, 15 January 1807
From: Cooper, Apollos
To: Jefferson, Thomas


                        
                            
                                15 Jan. 1807
                            
                        
                        At a meeting of a respectable number of the Republicans of the county of Oneida convened at the house of Mr.
                            A. Loomis in Westmoreland, January 15, 1807. pursuant to public notice, for the purpose of adopting an Address to the
                            President of the United States. Apollos Cooper, Esq. was chosen Chairman and Samuel Dill, Secretary.
                        Resolved, That Francis A. Bloodgood, Joshua Hathaway, David W. Childs, and William Hotchkiss, Esqr. be a
                            committee to report to this meeting a suitable address to the President of the United States, requesting him to accept
                            from his fellow Citizens another nomination to the office of Chief Magistrate of the U. States
                        The said committee having reported the subsequent Address
                        Resolved unanimously, that the same be adopted; and that the chairman and Secretary sign it in behalf of this
                            meeting and transmits a copy thereof to the President of the U. States
                  
                  To Thomas Jefferson, Esq. President of the U. States.
                        Sir,
                        The Republicans of the county of Oneida, in the state of Newyork, actuated by a grateful sense of your wise
                            and patriotic administration, cannot forbear joining their fellow citizens of the United States in addressing you, with a
                            view to the continuance of those distinguished blessings of peace and liberty, which, under a well ordered government have
                            been secured to the people
                        While Europe presents ambition, wading to empire through the blood of its citizens, we behold at home the
                            patriot and statesman placed at the head of a happy and powerful nation, by the free suffrages of his fellow citizens. By
                            the convulsions abroad we have been partially agitated.—You have watched their progress and thus far, avoided their
                            baneful influence.
                        Our domestic peace has also been disturbed, by the machinations of parties hostile to liberty, and adverse
                            to the spirit of our constitution.—They have decreased as Republicanism advanced, and deprived of every ambitious hope,
                            are now transformed into promoters of discord and sowers of dissention.
                        At the commencement of that revolution which placed us first in the rank of nations, we recognize, in the
                            declaration of our rights, those maxims in politics which then secured our Independence and now afford us, under your
                            administration, that happiness by which we are so eminently distinguished. By recurring to that glorious Declaration and
                            contrasting any administration with its spirit and principles, we have a political test that cannot err
                        In a former administration, laws have been passed “to prevent the population of these states, by obstructing
                            the naturalization of foreigners”.—In another, those laws, new modelled upon the broad basis of justice and good faith. In
                            one, we have seen “erected a multitude of new offices, and swarms of officers to harrass the people and eat out their
                            substance”.—By another, rendered unnecessary through economical arrangements. By one, armies have been established in
                            times of peace without necessity, the derision of other nations and operating as sinecures to the younger branches of the
                            oppulent and wealthy.—Removed under another by wise and pacific measures.—The restraints imposed on public opinion under
                            Sedition laws, removed, and the press left free to the empire of reason. The impositions under stump laws, on commerce and
                            trade and from the officers for their attention placed in every
                            village in the Union as centinels on the opinions of the people, counteracted by a repeal. We have seen that favorite
                            adage “a public debt a public blessing” a principle of those only who are hostile to republican institutions, contradicted
                            in practice, and our public debt diminished twenty four millions in the course of your administration. Eight per cent
                            loans we have seen contracted for without any object but to increase our debt—thus silently imitating the example of all
                            corrupt governments.—attaching to the rulers the rich and the oppulent by pecuniary views—the most corrupt of all
                            ties.—These, under another administration, have been superceded by the ordinary source of revenue—government
                            supported—tribute renounced—territory and population increased, and debt rapidly diminishing.
                        We offer no adulatory praise; we dedicate no fulsome pangyric.—But, as countrymen, anxious for the prosperity
                            and happiness of the nation, we cannot forbear calling upon you to relinquish the idea of retirement from our councils.
                            Exertion in the cause of liberty from your youth up, your wisdom and experience, give your country a claim upon the
                            continuation of your services. Those foreign relations and local factions which at present partially disturb us, demand a
                            Chief Magistrate possessed of the love and confidence of the people—We, therefore, expect from you, Sir, that the public
                            good will outweigh all private considerations, and that you will accept our suffrages and support, and again preside over
                            a people happy under your administration.
                        
                            Apollos Cooper, Chn.
                            
                        
                    
                     Saml. Dill, Secy.
                  
               